DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        YOLANDE BEAUBRUN,
                             Appellant,

                                    v.

                          FRITZ BEAUBRUN,
                              Appellee.

                              No. 4D17-3731

                           [October 11, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie Goodman, Judge; L.T. Case No. 50-2016-DR-
002563-XXXX-SB.

  Carla P. Lowry of Lowry At Law, P.A., Fort Lauderdale, for appellant.

  Daniel J. Rose of Daniel J. Rose, P.A., Delray Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.